Citation Nr: 1737821	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for hypertension with cardiomegaly has been received.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1978 to September 1994. 

Historically, the Veteran filed an original claim in June 1997 and in November 1997. the RO denied service connection for hypertension.  Although notified of 5he denial, the Veteran did not initiate an appeal.
 
This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, inter alia, reopened the previously denied claim for service connection for hypertension with cardiomegaly, but denied the claim on the merits.  \.  In May 2012, the Veteran filed a notice of disagreement (NOD) as to his claims for service connection for hypertension with cardiomegaly and service connection for headaches.  In March 2013, the RO issued a statement of the case (SOC) and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013; appealing only the denial of  service connection for hypertension with cardiomegaly.  

Regarding  characterization of the appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the appeal as a request to reopen.  

In September 2016, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


REMAND

During the September 2016 Board hearing, the Veteran's representative asserted that the AOJ committed clear and unmistakable error (CUE) in the November 1997 rating decision denying service connection for hypertension with cardiomegaly by not properly considering the Veteran's service treatment records, which reportedly included references to, and a diagnosis of, hypertension.  Notably, a favorable determination of the Veteran's claim of CUE could, potentially, render moot the new and material evidence claim (and impact abjudication of the underlying claim for service connection).  Thus, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

The Board points out, however, that the AOJ has not considered whether there was CUE in the November 1997 rating decision, and the Board cannot address this matter in the first instance.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012) (requests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the RO before the Board can attain jurisdiction over the request).  Accordingly, the Board must remand the claim on appeal for  initial AOJ consideration of the inextricably intertwined claim of CUE, in the first instance, and, if the CUE claim is denied, to afford the Veteran full opportunity to perfect an appeal of that matter.  


Accordingly, this matter is hereby  REMANDED for the following action:

1.  After accomplishing any necessary notification and/or development action, adjudicate the claim of CUE in the November 1997 rating decision denying service connection for hypertension with cardiomegaly, in light of all pertinent evidence (to include Board hearing testimony) and legal authority. 

2.  If the CUE claim is denied, the Veteran and his representative must be notified of the denial of the claim and of the Veteran's appellate rights, and afforded full opportunity to perfect an appeal as to the matter.

3.  The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the Veteran must be afforded the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.  

4.  After adjudicating the claim of CUE, adjudicate the claim for service connection for hypertension with cardiomegaly in light of all pertinent evidence and legal authority.

5.  If the claim remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

6.  If the claim of CUE and/or any issue pertaining to finality of the prior denial addressed in paragraph 1 above, is/are denied, do not return the appeal to the Board until the Veteran perfects an appeal of any such matter(s), or the time period for doing so expires, whichever occurs first. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
 of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


